DETAILED ACTION
Status of the Claims
1.	This action is in reply to the application field on July 24, 2020 and the subsequent interview held on May 31, 2022.
2.	Claims 1-20 are currently pending and have been examined.
3.	Applicant filed a replacement drawing for Figure 6 on May 25, 2022. This drawing has been accepted.
4.	Applicant elected to not have the proposed amendments offered in the Reply under 37 CFR 1.111 to Pre-Interview Communication entered.

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.            Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
	Independent Claims 1 and 19 recite substantially similar system and non-transitory computer-readable claims reciting receive a peer-to-peer (P2P) payment identification of a customer, wherein the P2P payment identification of the customer identifies the customer; generate a payment request to initiate a payment from the customer to a merchant for a commercial transaction between the merchant and the customer, wherein the payment request includes a customer-facing merchant identification to identify the merchant to the customer; send the payment request to the customer through communications associated with the P2P payment identification of the customer; receive from the customer, a response to the payment request, wherein the received response from the customer indicates an approval of the payment request; and send an instruction to fulfill the payment to the merchant from the customer, wherein the instruction includes the approval of the payment request, a P2P payment identification of the merchant, and the P2P payment identification of the customer, wherein the P2P payment identification of the merchant identifies the merchant. 
	Independent Claim 11 recites a method for making a payment reciting receiving a P2P payment identification of a customer, wherein the P2P payment identification of the customer identifies the customer; determining a customer-facing merchant identification to identify a merchant to the customer, wherein the customer-facing merchant identification is different from a P2P payment identification of the merchant that identifies the merchant; generating a payment request to initiate a payment from the customer to the merchant for a commercial transaction between the merchant and the customer, wherein the payment request includes the customer-facing merchant identification, and an amount to be paid from the customer to the merchant; sending the payment request to a customer associated with the P2P payment identification of the customer; receiving from a customer, a response to the payment request, wherein the response indicates an approval of the payment request by the customer; and sending an instruction to fulfill the payment to the merchant from the customer, wherein the instruction includes the approval of the payment request, the P2P payment identification of the merchant and the P2P payment identification of the customer.
	The series of steps recited above describes fundamental economic practices, commercial interactions and/or managing personal behavior or relationships or interactions between people and thus is grouped as certain methods of organizing human activity which is an abstract idea.

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

Yes, the claimed invention discloses system, method and computer readable medium claims.

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

As recited above, the series of steps describes fundamental economic practices, commercial interactions and/or managing personal behavior or relationships or interactions between people and thus is grouped as certain methods of organizing human activity which is an abstract idea.
Claim 1 recites a storage device, a processor, a P2P payment system, and a communication channel. Claim 11 recites an application program interface (API), a processor, a P2P payment system, and a customer device.  Claim 19 recites a non-transitory computer readable device having instructions stored thereon, at least one computing device, a P2P payment system, and a communication channel.
The claims recite a storage device, a processor, a P2P payment system, a customer device, a non-transitory computer readable device, and at least one computing device and are applying generic computer components to the recited abstract limitations. The recited communication channel, API and instructions appear to be software. (Step 2A – Prong 1: Yes, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In particular, the claims only recite a storage device, a processor, a P2P payment system, a customer device, a non-transitory computer readable device, at least one computing device, communication channel, API and instructions which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, Claims 1, 11 and 19 are directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network; storing and retrieving information in memory and electronically scanning or extracting data– all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
“FIG. 5 is a block diagram of an example embodiment 500 in which systems and/or methods described herein may be implemented. As shown in FIG. 5, environment 500 may include a customer device 510, a deployment system 530, a merchant server 540, a cloud computing system 520, and a network 550. Devices of the environment 500 may interconnect via wired connections, wireless connections, or a combination of wired and wireless connections to form the network 550 including various communications channels, e.g., a communication channel 551 between the deployment system 530 and the customer device 510, a communication channel 552 between the deployment system 530 and merchant server 540, etc. The environment 500 may implement various payment systems, e.g., the payment system 100 shown in FIG. 1. For example, the customer device 510, the merchant server 540, the API 534, and the deployment system 530 may be examples of the customer device 101, the customer device 103, the merchant server 105, the P2P API 107, and the deployment system 104, respectively, as shown in Figure 5. Furthermore, the P2P payment system 109 and the ACH 108 may be an example of the Application 526-1 as a part of the cloud computing resources 526a-d of the cloud computing system 520, as shown in FIG. 5.” (See Applicant Specification paragraph 0061)

“In some embodiments, the customer device 510 may be any device used by a customer to perform various computing or communication tasks, e.g., receiving emails or texts, shopping online, and more. For example, the customer device 510 may be a mobile phone (e.g., a smart phone, a radiotelephone, etc.), a laptop computer, a tablet computer, a handheld computer, a gaming device, a wearable communication device (e.g., a smart wristwatch, a pair of smart eyeglasses, etc.), a desktop computer, a server, an embedded device, or a similar type of device. The customer device 510 may include a display 512, and one or more mobile applications 514. For example, the one or more mobile applications 514 may include an online shopping app, an app to receive texts or emails, or a mobile application associated with a P2P payment system. In some embodiments, the customer device 510 may receive a text or email including a payment request through the communication channel 551 from the deployment system 530. When the payment request is received by a text message, the communication channel 551 may include a cellular communication channel as a portion of the communication channel 551. On the other hand, when the payment request is received by an email, the communication channel 551 may traverse a part of the Internet.” (See Applicant Specification paragraph 0062)

“In some embodiments, the merchant server 540 may include a server device (e.g., a host server, a web server, an application server, etc.), a data center device, or a similar device, capable of communicating with the deployment system 530 by the communication channel 552, the customer device 510, and the cloud computing system 520.  The merchant server 540 may include a display 542, and may host one or more application 544, e.g., a shopping website, to perform various functions to facilitate commercial transactions between the merchant server 540 and the customer device 510, and related payments to the merchant by a customer.” (See Applicant Specification paragraph 0063)

“In some embodiments, the deployment system 530 may include a storage device 535, a processor 536 coupled to the storage device 535, and more. In addition, an API 534, e.g., a P2P payment API, may be operated by the processor 536. In some embodiments, the processor 536 may represent a pool of multiple computing cores. The deployment system 530 may interact with the merchant server 540, the customer device 510, and the cloud computing system 520, to perform various functions further described with respect to FIG. 1-FIG. 4. The deployment system 530 is shown as merely an example. In some embodiments, the functions of the deployment system 530 may be implemented by the merchant server 540, or other components of the environment 500.” (See Applicant Specification paragraph 0064)

“In some embodiments, one or more portions of the network 550 may be an ad hoc network, an intranet, an extranet, a virtual private network (VPN), a local area network (LAN), a wireless LAN (WLAN), a wide area network (WAN), a wireless wide area network (WWAN), a metropolitan area network (MAN), a portion of the Internet, a portion of the Public Switched Telephone Network (PSTN), a cellular telephone network, a wireless network, a WiFi network, a WiMax network, any other type of network, or a combination of two or more such networks.” (See Applicant Specification paragraph 0067)

“Each computing resource 526a-d includes one or more personal computers, workstations, computers, server devices, or other types of computation and/or communication devices. The cloud resources may include computing instances executing in the cloud computing resources 526 a-d. The cloud computing resources 526a-d may communicate with other cloud computing resources 526a-d via wired connections, wireless connections, or a combination of wired or wireless connections.” (See Applicant Specification paragraph 0067)

“Computing resources 526a-d may include a group of cloud resources, such as one or more applications (“APPs”) 526-1, one or more virtual machines (“VMs”) 526-2, virtualized storage (“VS”) 526-3, and one or more hypervisors (“HYPs”) 526-4. For example, the P2P payment system 109 and the ACH 108 may be an example of the Application 526-1 as part of the cloud computing resources 526a-d.” (See Applicant Specification paragraph 0068)

“FIG. 6 depicts an example computer system 600 useful for implementing various embodiments. The computer system 600 may be an example of the customer device 510, the deployment system 530, the merchant server 540, the cloud computing system 520, as shown in FIG. 5, or the customer device 201, the merchant server 203, and the P2P payment system 205, as shown in FIG. 2, or the customer device 101, the customer device 103, the merchant server 105, the deployment system 104, the P2P payment system 109, and the ACH 108 as shown in FIG. 1.” (See Applicant Specification paragraph 0073)

“Various embodiments may be implemented, for example, using one or more well-known computer systems, such as computer system 600 shown in FIG. 6. One or more computer systems 600 may be used, for example, to implement any of the embodiments discussed herein, as well as combinations and sub-combinations thereof.” (See Applicant Specification paragraph 0074)

“Computer system 600 may include one or more processors (also called central processing units, or CPUs), such as a processor 604. Processor 604 may be connected to a communication infrastructure or bus 606.” (See Applicant Specification paragraph 0075)
“Computer system 600 may also include user input/output device(s) 603, such as monitors, keyboards, pointing devices, etc., which may communicate with communication infrastructure or bus 606 through user input/output interface(s) 602.” (See Applicant Specification paragraph 0076)

“One or more of processors 604 may be a graphics processing unit (GPU). In an embodiment, a GPU may be a processor that is a specialized electronic circuit designed to process mathematically intensive applications. The GPU may have a parallel structure that is efficient for parallel processing of large blocks of data, such as mathematically intensive data common to computer graphics of applications, images, videos, etc.” (See Applicant Specification paragraph 0077)

“Computer system 600 may also include a main or primary memory 608, such as random access memory (RAM). Main memory 608 may include one or more levels of cache. Main memory 608 may have stored therein control logic (i.e., computer software) and/or data.” (See Applicant Specification paragraph 0078)

“Computer system 600 may also include one or more secondary storage devices or memory 610. Secondary memory 610 may include, for example, a hard disk drive 612 and/or a removable storage device or drive 614. Removable storage device 614 may be a floppy disk drive, a magnetic tape drive, a compact disk drive, an optical storage device, tape backup device, and/or any other storage device/drive.” (See Applicant Specification paragraph 0079)

“Computer system 600 may also be any of a personal digital assistant (PDA), desktop workstation, laptop or notebook computer, netbook, tablet, smart phone, smart watch or other wearable, appliance, part of the Internet-of-Things, and/or embedded system, to name a few non-limiting examples, or any combination thereof.” (See Applicant Specification paragraph 0083)

“In some embodiments, a tangible, non-transitory apparatus or article of manufacture comprising a tangible, non-transitory computer useable or readable medium having control logic (software) stored thereon may also be referred to herein as a computer program product or program storage device. This includes, but is not limited to, computer system 600, main memory 608, secondary memory 610, and removable storage units 618 and 622, as well as tangible articles of manufacture embodying any combination of the foregoing. Such control logic, when executed by one or more data processing devices (such as computer system 600), may cause such data processing devices to operate as described herein.” (See Applicant Specification paragraph 0086)

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims 1, 11 and 19 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 3-10, 12-18 and 20 further define the abstract idea that is presented in the respective Independent Claims 1, 11 and 19 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.    
Claim 5 additionally recites a merchant server. Claim 7 additionally recites a third-party system, a merchant server and a customer device. Claims 9 and 12 further recite an ACH payment system.  Claims 10 and 14 recite a merchant server.  In each instance, the merchant, third-party system, customer device and the ACH payment system are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
No further additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
              Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Interpretation – Broadest Reasonable Interpretation
7.            In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
Examiner notes that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  See In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". See CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). Construing claims broadly during prosecution is not unfair to the applicant, because the applicant has the opportunity to amend the claims to obtain more precise claim coverage. See In re Yamamoto, 222 USPQ 934, 936 (Fed. Cir. 1984), citing In re Prater, 162 USPQ 541, 550 (CCPA 1969).
As such, while all claim limitations have been considered and all words in the claims have been considered in judging the patentability of the claimed invention, the following language is interpreted as not further limiting the scope of the claimed invention.  
The preamble of the instant claim 11 recites "[a] computer-implemented method for making a payment, comprising:” In general, a preamble limits the invention if it recites essential structure or steps, or if it is "necessary to give life, meaning, and vitality" to the claims.  Pitney Bowes, Inc. v. Hewlett-Packard Co. 51 USPQ2d 1161 (Fed. Cir. 1999), Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002). Conversely, where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or an intended use for the invention, the preamble is not a claim limitation given patentable weight.   Rowe v. Dror, 42 USPQ2d 1550 (Fed. Cir. 1997); Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002); Bell Communications Research, Inc. v. Vitalink Communications Corp., 34 USPQ2d 1816 (Fed. Cir. 1995) If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) See MPEP 2111.02
In the instant case, “for making a payment” as recited in the preamble only states a purpose and/or the intended use of the invention and accordingly is not being assigned any patentable weight.
Further, the following italicized limitations are reciting a purpose and/or an intended use of the invention and are further not being assigned additional patentable weight.

As in Claim 1:
generate a payment request to initiate a payment over the P2P payment system from the customer to a merchant for a commercial transaction between the merchant and the customer, wherein the payment request includes a customer-facing merchant identification to identify the merchant to the customer; 
send, to the P2P payment system, an instruction to fulfill the payment to the merchant from the customer, wherein the instruction includes the approval of the payment request, a P2P payment identification of the merchant, and the P2P payment identification of the customer, wherein the P2P payment identification of the merchant identifies the merchant in the P2P payment system.

As in Claim 11:
determining a customer-facing merchant identification to identify a merchant to the customer, wherein the customer-facing merchant identification is different from a P2P payment identification of the merchant that identifies the merchant in the P2P system; 
generating a payment request to initiate a payment over the P2P payment system from the customer to the merchant for a commercial transaction between the merchant and the customer, wherein the payment request includes the customer-facing merchant identification, and an amount to be paid from the customer to the merchant;
sending to the P2P payment system, an instruction to fulfill the payment to the merchant from the customer, wherein the instruction includes the approval of the payment request, the P2P payment identification of the merchant, and the P2P payment identification of the customer.

As in Claim 19:
generating a payment request to initiate a payment over the P2P payment system from the customer to a merchant for a commercial transaction between the merchant and the customer, wherein the payment request includes a customer-facing merchant identification to identify the merchant to the customer, and an amount to be paid from the customer to the merchant;
sending, to the P2P payment system, an instruction to fulfill the payment to the merchant from the customer, wherein the instruction includes the approval of the payment request, a P2P payment identification of the merchant, and the P2P payment identification of the customer, wherein the P2P payment identification of the merchant identifies the merchant in the P2P payment system.

As in Claim 4:
wherein the processor is further configured to receive an amount to be paid from the customer to the merchant associated with the commercial transaction, and wherein the payment request indicates the amount to be paid from the customer to the merchant associated with the commercial transaction.

As in Claim 6:
wherein the instruction to fulfill the payment comprises an instruction to transfer funds from a monetary account of the customer to a monetary account of the merchant.

As in Claims 9 and 12:
wherein the P2P payment identification of the customer is associated with a bank account of the customer, the P2P payment identification of the merchant is associated with a bank account of the merchant, and the P2P payment system communicates with an Automated Clearing House (ACH) payment system to transfer funds from the bank account of the customer to the bank account of the merchant.

As in Claim 10:
send, to a merchant server associated with the merchant, an instruction to stop fulfilling the commercial transaction between the merchant and the customer.

As in Claim 20:
wherein the P2P payment identification of the customer includes an email address or a telephone number of the customer, and wherein the customer-facing merchant identification includes a name of the merchant or a logo of the merchant to identify the merchant to the customer.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claim 1-2, 4-8, 11, 14, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gurunathan et al. (US PG Pub. 2017/0286949) (“Gurunathan”)

Regarding Claim 1, Gurunathan discloses the following:
A system, comprising:
A storage device; and (See Gurunathan paragraphs 65-67, 70, 74, 76-79)
A processor coupled to the storage device and configured to: (See Gurunathan paragraphs 65-67, 70, 74, 76-79)
receive a peer-to-peer (P2P) payment identification of a customer, wherein the P2P payment identification of the customer identifies the customer in a P2P payment system; (See Gurunathan paragraphs 10-13, 23, 47, 55 – merchant billing machine identifies the number for the customer mobile device)
generate a payment request to initiate a payment over the P2P payment system from the customer to a merchant for a commercial transaction between the merchant and the customer, wherein the payment request includes a customer-facing merchant identification to identify the merchant to the customer; (See Gurunathan paragraphs 10, 19-20, 22, 25, 32, 46-48, 55, 63 – customer mobile device number collated with product purchase information (items, prices, total transaction cost), transaction reference number, retrieved merchant digital wallet information that is stored in the merchant bill machine and relayed [payment request])
send the payment request to the customer through a communication channel associated with the P2P payment identification of the customer; (See Gurunathan paragraphs 10, 19-20, 22-23, 34, 46-48, 51-57, 63 – payment request is relayed to a data exchange module associated with the merchant billing machine which adds a timestamp and transmits the data to the digital wallet server that transmits the data to the customer mobile device)
receive, from the customer, a response to the payment request, wherein the received response from the customer indicates an approval of the payment request; and (See Gurunathan paragraphs 10, 48, 57, 63 – upon authorization of the transaction via customer mobile device; customer opens a transaction application and the transaction cost is displayed on the customer mobile device for payment approval, the customer authorizes the transaction)
send, to the P2P payment system, an instruction to fulfill the payment to the merchant from the customer, wherein the instruction includes the approval of the payment request, a P2P payment identification of the merchant, and the P2P payment identification of the customer, wherein the P2P payment identification of the merchant identifies the merchant in the P2P payment system. (See Gurunathan paragraphs 10, 23, 47-50, 57-58 – merchant billing machine identifies customer digital wallet and/or number of customer mobile device, receiving by a digital wallet server, upon authorization of the transaction via the customer mobile device said transaction data and merchant digital wallet identification along with details of a customer payment vehicle; transferring by digital wallet server, transaction cost from customer payment vehicle to the merchant digital wallet; customer mobile device transmits a message to digital wallet server to proceed with transaction and provides details of customer payment vehicle)
Gurunathan discloses his invention as to methods and systems for performing a transaction, in particular, a transaction that may be performed at a merchant location with funds being transferred from a customer to a merchant digital wallet. (See Gurunathan paragraph 2) Peer-to-peer payment (P2P) is an online technology that allows a “sender” to transfer funds from a payment account associated with the sender, to a payment account associated with a payment “recipient” via the Internet or a mobile phone. (See Gurunathan paragraph 4)   Gurunathan also notes that physical stores still require POS, NFC, acquirer charges and full time internet that are relatively expensive for small-sized and newly established merchants. (See Gurunathan paragraph 7) One way to address this concern is to require a merchant to identify itself to the customer by encoding the merchant’s account details into a QR code to be scanned by a customer’s mobile device so that the customer can then transfer the required funds to the merchant. (See Gurunathan paragraph 8) 
	In a first aspect, a computerized method for performing a transaction comprising: a) generating, by a merchant billing machine at a merchant location, transaction data comprising a transaction cost; b) identifying, via the merchant billing machine, a customer digital wallet and/or a number for a customer mobile device; c) said merchant billing machine communicating said transaction data and identification of a merchant digital wallet to the customer digital wallet and/or customer mobile device; d) receiving, by a digital wallet server, upon authorization of the transaction via the customer mobile device, said transaction data and merchant digital wallet identification along with details of a customer payment vehicle; and e) transferring, by the digital wallet server, the transaction cost from the customer payment vehicle to the merchant digital wallet. (See Gurunathan paragraph 10)
	The invention can provide a computerized method enabling a brick and mortar merchant to utilize wallet services for transactions performed by customers at the merchant location. (See Gurunathan paragraph 11) The step of identifying a customer digital wallet and/or number for a customer mobile device may comprise entering into the merchant billing machine a unique identifier for the customer which may be a wallet identification code. (See Gurunathan paragraph 12) The customer may choose to register details comprising identification of the customer digital wallet and/or number for the customer mobile device with a customer device that is accessible by the merchant billing machine in which case, the step of identifying the customer digital wallet and/or number for the customer mobile device may comprise identifying the customer in the customer database and extracting relevant details for that customer. (See Gurunathan paragraph 13) 
	In some embodiments, the billing machine may act as a server and the customer mobile device may act as a client. (See Gurunathan paragraph 16) As used in Gurunathan, the term “payment card” or “payment vehicle” refers to any suitable cashless payment mechanism, such as a credit card, a debit card, a prepaid card, a charge card, a membership card, a promotional card, a frequent flyer card, an identification card, a gift card, and/or any other physical or electronic device that may hold payment account information, such as digital wallets, mobile phones, smartphones, PDAs, key fobs, transponder devices, NFC-enabled devices, tablets, and/or computers – thus the customer payment vehicle may take the form of a payment card or a digital wallet. (See Gurunathan paragraph 17)
	The step of communicating the transaction data and the merchant digital wallet identification may comprise the merchant billing machine actively transmitting the information to the customer’s mobile device (e.g., using a NFC system) and may comprise the merchant billing machine transmitting the transaction data and the merchant digital wallet identification to a server for further communication to the customer mobile device. (See Gurunathan paragraphs 19-20)
	The method may further comprise the customer installing a transaction application in the customer mobile device, the transaction application being configured to obtain data from the merchant billing machine and/or server and to communicate with the digital wallet server to transfer the transaction cost from the customer payment vehicle to the merchant digital wallet. (See Gurunathan paragraph 22)
	The method may comprise the customer storing information in a database accessible by the transaction application and the database may be constituted by the customer database referred to above and may comprise one or more of the customer name, telephone number, email address, physical address and details of at least one customer payment vehicle (e.g., credit card, debit card or digital wallet). (See Gurunathan paragraph 23)
	The transaction data may comprise a transaction reference code and/or details of the products purchased (e.g., number and description of products purchased (e.g., number and description of products purchased, individual cost per product, etc.). (See Gurunathan paragraph 24) Product is used to denote not only physical items purchased from retailers but also services, thus a merchant may be a shop, restaurant, bar, café, beauty salon, etc. (See Gurunathan paragraph 24)
	The identification of the merchant digital wallet may comprise a mobile number or reference code associated with the merchant billing machine and/or merchant digital wallet. (See Gurunathan paragraph 25) In some embodiments, the merchant may pre-register with the digital wallet server such that the identification of the merchant digital wallet may comprise providing a registration code. (See Gurunathan paragraph 27)
	A second aspect of the invention is a merchant billing machine configured to generate transaction data comprising a transaction cost and to communicate said transaction data and identification of a merchant digital wallet to the customer digital wallet and/or customer mobile device. (See Gurunathan paragraph 32) The merchant billing machine may comprise a communication device (e.g., for NFC or GSM or GPRS communication) configured to transmit said transaction data and identification of a merchant digital wallet to the customer digital wallet and/or customer mobile device. (See Gurunathan paragraph 34)  
	The invention may be expressed as a network of communicating devices (a “computerized network”) and be further expressed in terms of a software application downloadable into a computer device to facilitate the method that may be a computer program product which may be stored in non-transitory form on a tangible data-storage device (such as a storage device of a server, or one within a communication device). (See Gurunathan paragraph 35)
	FIG. 1 shows a computerized method for performing a transaction in accordance with a first embodiment of the invention and FIG. 2 discloses a computerized network of electronic devices for performing the method of FIG. 1. (See Gurunathan paragraphs 45 and 51, Figs. 1-2) Thus, the network comprises a merchant billing machine connected via a communication network to a digital wallet server. (See Gurunathan paragraph 51) A customer mobile device is also shown in communication with the communication network and is associated with a person who wishes to make a purchase at a merchant location. (See Gurunathan paragraph 51)
	Both the billing machine and the customer mobile device can be considered to be communication devices and both the merchant billing machine and the customer mobile device are able to communicate with the communication network using respective communication interfaces. (See Gurunathan paragraph 52) The customer mobile device is depicted as a smartphone, but may be any mobile electronic communication device, such as a tablet computer or laptop. (See Gurunathan paragraph 53) The customer associated with the customer mobile device maintains a payment account at a financial institution and the merchant associated with the merchant billing machine also maintains a payment account at a financial institution referred to as the acquirer and associated with the acquirer server. (See Gurunathan paragraph 54) The issuer server and acquirer server are controlled by the digital wallet server to make payments between the payment accounts they hold. (See Gurunathan paragraph 54) 
	In the embodiment, the merchant billing machine identifies the number for the customer mobile device and collates this with the product purchase information for products scanned by the merchant billing machine at the point of sale. (See Gurunathan paragraph 55) The product purchase information comprises item codes, item prices, number of item units purchased and a total bill value (i.e., transaction cost). (See Gurunathan paragraph 55) The merchant billing machine also captures or generates a transaction reference number and merchant digital wallet information which is stored in the merchant billing machine is also retrieved and relayed with the transaction information detailed above to a data exchange module associated with the merchant billing machine. (See Gurunathan paragraph 55) 
The data exchange module then adds a unique identifier in the form of a timestamp to the data before transmitting the data to the digital wallet server via GPRS and the digital wallet server transmits the data to the customer mobile device. (See Gurunathan paragraph 56)
The customer then opens a transaction application and the transaction cost is extracted from the data provided and displayed on the customer mobile device for payment approval. The customer then authorizes the transaction and the customer mobile device transmits a message to the digital wallet server to proceed with the transaction and provides details of the customer payment vehicle. (See Gurunathan paragraph 57) In this case, the payment is to be made from a customer digital wallet and the details of which are stored in a customer database accessible by the transaction application. (See Gurunathan paragraph 57) The digital wallet server then proceeds with transferring the transaction cost from the customer payment vehicle (i.e., customer digital wallet) to the merchant digital wallet and the merchant billing machine receives a notification from the digital wallet server that the transaction cost has been successfully transferred. (See Gurunathan paragraph 58) The notification may be by any suitable means, for example, by SMS to a mobile number associated with the merchant billing machine, by email or by another form of electronic notification. (See Gurunathan paragraph 58) The merchant confirms to the customer that payment has been accepted and the customer may take his/her purchased products and the merchant billing machine stores details of the transaction/bill in a local database. (See Gurunathan paragraph 58)

Regarding Claim 11, Gurunathan discloses the following:
A computer-implemented method for making a payment, comprising:
receiving, by an application program interface (API) operated by a processor, a peer-to-peer (P2P) payment identification of a customer, wherein the P2P payment identification of the customer identifies the customer in a P2P payment system; (See Gurunathan paragraphs 10-13, 23, 47, 55, 61 – merchant billing machine identifies the number for the customer mobile device; embodiments of the invention may use back-end platforms such as API, etc., and the customer mobile device may communicate with mobile web/clients through JSON API using mobile middleware)
determining a customer-facing merchant identification to identify a merchant to the customer, wherein the customer-facing merchant identification is different from a P2P payment identification of the merchant that identifies the merchant in the P2P system; (See Gurunathan paragraphs 10, 19-20, 22, 25, 32, 46-55, 63 – customer mobile device number collated with product purchase information (items, prices, total transaction cost), transaction reference number, retrieved merchant digital wallet information that is stored in the merchant bill machine and relayed)
generating a payment request to initiate a payment over the P2P payment system from the customer to the merchant for a commercial transaction between the merchant and the customer, wherein the payment request includes the customer-facing merchant identification, and an amount to be paid from the customer to the merchant; (See Gurunathan paragraphs 10, 19-20, 22, 25, 32, 46-48, 55, 63 – customer mobile device number collated with product purchase information (items, prices, total transaction cost [amount to be paid]), transaction reference number, retrieved merchant digital wallet information that is stored in the merchant bill machine and relayed [payment request])
sending the payment request to a customer device associated with the P2P payment identification of the customer; (See Gurunathan paragraphs 10, 19-20, 22-23, 34, 46-48, 51-57, 63 – payment request is relayed to a data exchange module associated with the merchant billing machine which adds a timestamp and transmits the data to the digital wallet server that transmits the data to the customer mobile device)
receiving, from the customer device, a response to the payment request, wherein the response indicates an approval of the payment request by the customer; and (See Gurunathan paragraphs 10, 48, 57, 63 – upon authorization of the transaction via customer mobile device; customer opens a transaction application and the transaction cost is displayed on the customer mobile device for payment approval, the customer authorizes the transaction)
sending to the P2P payment system, an instruction to fulfill the payment to the merchant from the customer, wherein the instruction includes the approval of the payment request, the P2P payment identification of the merchant, and the P2P payment identification of the customer. (See Gurunathan paragraphs 10, 23, 47-50, 57-58 – merchant billing machine identifies customer digital wallet and/or number of customer mobile device, receiving by a digital wallet server, upon authorization of the transaction via the customer mobile device said transaction data and merchant digital wallet identification along with details of a customer payment vehicle; transferring by digital wallet server, transaction cost from customer payment vehicle to the merchant digital wallet; customer mobile device transmits a message to digital wallet server to proceed with transaction and provides details of customer payment vehicle)
Gurunathan discloses his invention as to methods and systems for performing a transaction, in particular, a transaction that may be performed at a merchant location with funds being transferred from a customer to a merchant digital wallet. (See Gurunathan paragraph 2) Peer-to-peer payment (P2P) is an online technology that allows a “sender” to transfer funds from a payment account associated with the sender, to a payment account associated with a payment “recipient” via the Internet or a mobile phone. (See Gurunathan paragraph 4)   Gurunathan also notes that physical stores still require POS, NFC, acquirer charges and full time internet that are relatively expensive for small-sized and newly established merchants. (See Gurunathan paragraph 7) One way to address this concern is to require a merchant to identify itself to the customer by encoding the merchant’s account details into a QR code to be scanned by a customer’s mobile device so that the customer can then transfer the required funds to the merchant. (See Gurunathan paragraph 8) 
	In a first aspect, a computerized method for performing a transaction comprising: a) generating, by a merchant billing machine at a merchant location, transaction data comprising a transaction cost; b) identifying, via the merchant billing machine, a customer digital wallet and/or a number for a customer mobile device; c) said merchant billing machine communicating said transaction data and identification of a merchant digital wallet to the customer digital wallet and/or customer mobile device; d) receiving, by a digital wallet server, upon authorization of the transaction via the customer mobile device, said transaction data and merchant digital wallet identification along with details of a customer payment vehicle; and e) transferring, by the digital wallet server, the transaction cost from the customer payment vehicle to the merchant digital wallet. (See Gurunathan paragraph 10)
	The invention can provide a computerized method enabling a brick and mortar merchant to utilize wallet services for transactions performed by customers at the merchant location. (See Gurunathan paragraph 11) The step of identifying a customer digital wallet and/or number for a customer mobile device may comprise entering into the merchant billing machine a unique identifier for the customer which may be a wallet identification code. (See Gurunathan paragraph 12) The customer may choose to register details comprising identification of the customer digital wallet and/or number for the customer mobile device with a customer device that is accessible by the merchant billing machine in which case, the step of identifying the customer digital wallet and/or number for the customer mobile device may comprise identifying the customer in the customer database and extracting relevant details for that customer. (See Gurunathan paragraph 13) 
	In some embodiments, the billing machine may act as a server and the customer mobile device may act as a client. (See Gurunathan paragraph 16) As used in Gurunathan, the term “payment card” or “payment vehicle” refers to any suitable cashless payment mechanism, such as a credit card, a debit card, a prepaid card, a charge card, a membership card, a promotional card, a frequent flyer card, an identification card, a gift card, and/or any other physical or electronic device that may hold payment account information, such as digital wallets, mobile phones, smartphones, PDAs, key fobs, transponder devices, NFC-enabled devices, tablets, and/or computers – thus the customer payment vehicle may take the form of a payment card or a digital wallet. (See Gurunathan paragraph 17)
	The step of communicating the transaction data and the merchant digital wallet identification may comprise the merchant billing machine actively transmitting the information to the customer’s mobile device (e.g., using a NFC system) and may comprise the merchant billing machine transmitting the transaction data and the merchant digital wallet identification to a server for further communication to the customer mobile device. (See Gurunathan paragraphs 19-20)
	The method may further comprise the customer installing a transaction application in the customer mobile device, the transaction application being configured to obtain data from the merchant billing machine and/or server and to communicate with the digital wallet server to transfer the transaction cost from the customer payment vehicle to the merchant digital wallet. (See Gurunathan paragraph 22)
	The method may comprise the customer storing information in a database accessible by the transaction application and the database may be constituted by the customer database referred to above and may comprise one or more of the customer name, telephone number, email address, physical address and details of at least one customer payment vehicle (e.g., credit card, debit card or digital wallet). (See Gurunathan paragraph 23)
	The transaction data may comprise a transaction reference code and/or details of the products purchased (e.g., number and description of products purchased (e.g., number and description of products purchased, individual cost per product, etc.). (See Gurunathan paragraph 24) Product is used to denote not only physical items purchased from retailers but also services, thus a merchant may be a shop, restaurant, bar, café, beauty salon, etc. (See Gurunathan paragraph 24)
	The identification of the merchant digital wallet may comprise a mobile number or reference code associated with the merchant billing machine and/or merchant digital wallet. (See Gurunathan paragraph 25) In some embodiments, the merchant may pre-register with the digital wallet server such that the identification of the merchant digital wallet may comprise providing a registration code. (See Gurunathan paragraph 27)
	A second aspect of the invention is a merchant billing machine configured to generate transaction data comprising a transaction cost and to communicate said transaction data and identification of a merchant digital wallet to the customer digital wallet and/or customer mobile device. (See Gurunathan paragraph 32) The merchant billing machine may comprise a communication device (e.g., for NFC or GSM or GPRS communication) configured to transmit said transaction data and identification of a merchant digital wallet to the customer digital wallet and/or customer mobile device. (See Gurunathan paragraph 34)  
	The invention may be expressed as a network of communicating devices (a “computerized network”) and be further expressed in terms of a software application downloadable into a computer device to facilitate the method that may be a computer program product which may be stored in non-transitory form on a tangible data-storage device (such as a storage device of a server, or one within a communication device). (See Gurunathan paragraph 35)
	FIG. 1 shows a computerized method for performing a transaction in accordance with a first embodiment of the invention and FIG. 2 discloses a computerized network of electronic devices for performing the method of FIG. 1. (See Gurunathan paragraphs 45 and 51, Figs. 1-2) Thus, the network comprises a merchant billing machine connected via a communication network to a digital wallet server. (See Gurunathan paragraph 51) A customer mobile device is also shown in communication with the communication network and is associated with a person who wishes to make a purchase at a merchant location. (See Gurunathan paragraph 51)
	Both the billing machine and the customer mobile device can be considered to be communication devices and both the merchant billing machine and the customer mobile device are able to communicate with the communication network using respective communication interfaces. (See Gurunathan paragraph 52) The customer mobile device is depicted as a smartphone, but may be any mobile electronic communication device, such as a tablet computer or laptop. (See Gurunathan paragraph 53) The customer associated with the customer mobile device maintains a payment account at a financial institution and the merchant associated with the merchant billing machine also maintains a payment account at a financial institution referred to as the acquirer and associated with the acquirer server. (See Gurunathan paragraph 54) The issuer server and acquirer server are controlled by the digital wallet server to make payments between the payment accounts they hold. (See Gurunathan paragraph 54) 
	In the embodiment, the merchant billing machine identifies the number for the customer mobile device and collates this with the product purchase information for products scanned by the merchant billing machine at the point of sale. (See Gurunathan paragraph 55) The product purchase information comprises item codes, item prices, number of item units purchased and a total bill value (i.e., transaction cost). (See Gurunathan paragraph 55) The merchant billing machine also captures or generates a transaction reference number and merchant digital wallet information which is stored in the merchant billing machine is also retrieved and relayed with the transaction information detailed above to a data exchange module associated with the merchant billing machine. (See Gurunathan paragraph 55) 
The data exchange module then adds a unique identifier in the form of a timestamp to the data before transmitting the data to the digital wallet server via GPRS and the digital wallet server transmits the data to the customer mobile device. (See Gurunathan paragraph 56)
The customer then opens a transaction application and the transaction cost is extracted from the data provided and displayed on the customer mobile device for payment approval. The customer then authorizes the transaction and the customer mobile device transmits a message to the digital wallet server to proceed with the transaction and provides details of the customer payment vehicle. (See Gurunathan paragraph 57) In this case, the payment is to be made from a customer digital wallet and the details of which are stored in a customer database accessible by the transaction application. (See Gurunathan paragraph 57) The digital wallet server then proceeds with transferring the transaction cost from the customer payment vehicle (i.e., customer digital wallet) to the merchant digital wallet and the merchant billing machine receives a notification from the digital wallet server that the transaction cost has been successfully transferred. (See Gurunathan paragraph 58) The notification may be by any suitable means, for example, by SMS to a mobile number associated with the merchant billing machine, by email or by another form of electronic notification. (See Gurunathan paragraph 58) The merchant confirms to the customer that payment has been accepted and the customer may take his/her purchased products and the merchant billing machine stores details of the transaction/bill in a local database. (See Gurunathan paragraph 58)
Regarding Claim 19, Gurunathan discloses the following:
A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising: (See Gurunathan paragraph 67, 69-70, 77-78)
receiving a peer-to-peer (P2P) payment identification of a customer, wherein the P2P payment identification of the customer identifies the customer in a P2P payment system; (See Gurunathan paragraphs 10-13, 23, 47, 55 – merchant billing machine identifies the number for the customer mobile device)
generating a payment request to initiate a payment over the P2P payment system from the customer to a merchant for a commercial transaction between the merchant and the customer, wherein the payment request includes a customer-facing merchant identification to identify the merchant to the customer, and an amount to be paid from the customer to the merchant; (See Gurunathan paragraphs 10, 19-20, 22, 25, 32, 46-48, 55, 63 – customer mobile device number collated with product purchase information (items, prices, total transaction cost [amount to be paid]), transaction reference number, retrieved merchant digital wallet information that is stored in the merchant bill machine and relayed [payment request])
sending the payment request to the customer through a communication channel associated with the P2P payment identification of the customer; (See Gurunathan paragraphs 10, 19-20, 22-23, 34, 46-48, 51-57, 63 – payment request is relayed to a data exchange module associated with the merchant billing machine which adds a timestamp and transmits the data to the digital wallet server that transmits the data to the customer mobile device)
receiving, from the customer, a response to the payment request, wherein the response indicates an approval of the payment request; and (See Gurunathan paragraphs 10, 48, 57, 63 – upon authorization of the transaction via customer mobile device; customer opens a transaction application and the transaction cost is displayed on the customer mobile device for payment approval, the customer authorizes the transaction)
sending, to the P2P payment system, an instruction to fulfill the payment to the merchant from the customer, wherein the instruction includes the approval of the payment request, a P2P payment identification of the merchant, and the P2P payment identification of the customer, wherein the P2P payment identification of the merchant identifies the merchant in the P2P payment system. (See Gurunathan paragraphs 10, 23, 47-50, 57-58 – merchant billing machine identifies customer digital wallet and/or number of customer mobile device, receiving by a digital wallet server, upon authorization of the transaction via the customer mobile device said transaction data and merchant digital wallet identification along with details of a customer payment vehicle; transferring by digital wallet server, transaction cost from customer payment vehicle to the merchant digital wallet; customer mobile device transmits a message to digital wallet server to proceed with transaction and provides details of customer payment vehicle)
Gurunathan discloses his invention as to methods and systems for performing a transaction, in particular, a transaction that may be performed at a merchant location with funds being transferred from a customer to a merchant digital wallet. (See Gurunathan paragraph 2) Peer-to-peer payment (P2P) is an online technology that allows a “sender” to transfer funds from a payment account associated with the sender, to a payment account associated with a payment “recipient” via the Internet or a mobile phone. (See Gurunathan paragraph 4)   Gurunathan also notes that physical stores still require POS, NFC, acquirer charges and full time internet that are relatively expensive for small-sized and newly established merchants. (See Gurunathan paragraph 7) One way to address this concern is to require a merchant to identify itself to the customer by encoding the merchant’s account details into a QR code to be scanned by a customer’s mobile device so that the customer can then transfer the required funds to the merchant. (See Gurunathan paragraph 8) 
	In a first aspect, a computerized method for performing a transaction comprising: a) generating, by a merchant billing machine at a merchant location, transaction data comprising a transaction cost; b) identifying, via the merchant billing machine, a customer digital wallet and/or a number for a customer mobile device; c) said merchant billing machine communicating said transaction data and identification of a merchant digital wallet to the customer digital wallet and/or customer mobile device; d) receiving, by a digital wallet server, upon authorization of the transaction via the customer mobile device, said transaction data and merchant digital wallet identification along with details of a customer payment vehicle; and e) transferring, by the digital wallet server, the transaction cost from the customer payment vehicle to the merchant digital wallet. (See Gurunathan paragraph 10)
	The invention can provide a computerized method enabling a brick and mortar merchant to utilize wallet services for transactions performed by customers at the merchant location. (See Gurunathan paragraph 11) The step of identifying a customer digital wallet and/or number for a customer mobile device may comprise entering into the merchant billing machine a unique identifier for the customer which may be a wallet identification code. (See Gurunathan paragraph 12) The customer may choose to register details comprising identification of the customer digital wallet and/or number for the customer mobile device with a customer device that is accessible by the merchant billing machine in which case, the step of identifying the customer digital wallet and/or number for the customer mobile device may comprise identifying the customer in the customer database and extracting relevant details for that customer. (See Gurunathan paragraph 13) 
	In some embodiments, the billing machine may act as a server and the customer mobile device may act as a client. (See Gurunathan paragraph 16) As used in Gurunathan, the term “payment card” or “payment vehicle” refers to any suitable cashless payment mechanism, such as a credit card, a debit card, a prepaid card, a charge card, a membership card, a promotional card, a frequent flyer card, an identification card, a gift card, and/or any other physical or electronic device that may hold payment account information, such as digital wallets, mobile phones, smartphones, PDAs, key fobs, transponder devices, NFC-enabled devices, tablets, and/or computers – thus the customer payment vehicle may take the form of a payment card or a digital wallet. (See Gurunathan paragraph 17)
	The step of communicating the transaction data and the merchant digital wallet identification may comprise the merchant billing machine actively transmitting the information to the customer’s mobile device (e.g., using a NFC system) and may comprise the merchant billing machine transmitting the transaction data and the merchant digital wallet identification to a server for further communication to the customer mobile device. (See Gurunathan paragraphs 19-20)
	The method may further comprise the customer installing a transaction application in the customer mobile device, the transaction application being configured to obtain data from the merchant billing machine and/or server and to communicate with the digital wallet server to transfer the transaction cost from the customer payment vehicle to the merchant digital wallet. (See Gurunathan paragraph 22)
	The method may comprise the customer storing information in a database accessible by the transaction application and the database may be constituted by the customer database referred to above and may comprise one or more of the customer name, telephone number, email address, physical address and details of at least one customer payment vehicle (e.g., credit card, debit card or digital wallet). (See Gurunathan paragraph 23)
	The transaction data may comprise a transaction reference code and/or details of the products purchased (e.g., number and description of products purchased (e.g., number and description of products purchased, individual cost per product, etc.). (See Gurunathan paragraph 24) Product is used to denote not only physical items purchased from retailers but also services, thus a merchant may be a shop, restaurant, bar, café, beauty salon, etc. (See Gurunathan paragraph 24)
	The identification of the merchant digital wallet may comprise a mobile number or reference code associated with the merchant billing machine and/or merchant digital wallet. (See Gurunathan paragraph 25) In some embodiments, the merchant may pre-register with the digital wallet server such that the identification of the merchant digital wallet may comprise providing a registration code. (See Gurunathan paragraph 27)
	A second aspect of the invention is a merchant billing machine configured to generate transaction data comprising a transaction cost and to communicate said transaction data and identification of a merchant digital wallet to the customer digital wallet and/or customer mobile device. (See Gurunathan paragraph 32) The merchant billing machine may comprise a communication device (e.g., for NFC or GSM or GPRS communication) configured to transmit said transaction data and identification of a merchant digital wallet to the customer digital wallet and/or customer mobile device. (See Gurunathan paragraph 34)  
	The invention may be expressed as a network of communicating devices (a “computerized network”) and be further expressed in terms of a software application downloadable into a computer device to facilitate the method that may be a computer program product which may be stored in non-transitory form on a tangible data-storage device (such as a storage device of a server, or one within a communication device). (See Gurunathan paragraph 35)
	FIG. 1 shows a computerized method for performing a transaction in accordance with a first embodiment of the invention and FIG. 2 discloses a computerized network of electronic devices for performing the method of FIG. 1. (See Gurunathan paragraphs 45 and 51, Figs. 1-2) Thus, the network comprises a merchant billing machine connected via a communication network to a digital wallet server. (See Gurunathan paragraph 51) A customer mobile device is also shown in communication with the communication network and is associated with a person who wishes to make a purchase at a merchant location. (See Gurunathan paragraph 51)
	Both the billing machine and the customer mobile device can be considered to be communication devices and both the merchant billing machine and the customer mobile device are able to communicate with the communication network using respective communication interfaces. (See Gurunathan paragraph 52) The customer mobile device is depicted as a smartphone, but may be any mobile electronic communication device, such as a tablet computer or laptop. (See Gurunathan paragraph 53) The customer associated with the customer mobile device maintains a payment account at a financial institution and the merchant associated with the merchant billing machine also maintains a payment account at a financial institution referred to as the acquirer and associated with the acquirer server. (See Gurunathan paragraph 54) The issuer server and acquirer server are controlled by the digital wallet server to make payments between the payment accounts they hold. (See Gurunathan paragraph 54) 
	In the embodiment, the merchant billing machine identifies the number for the customer mobile device and collates this with the product purchase information for products scanned by the merchant billing machine at the point of sale. (See Gurunathan paragraph 55) The product purchase information comprises item codes, item prices, number of item units purchased and a total bill value (i.e., transaction cost). (See Gurunathan paragraph 55) The merchant billing machine also captures or generates a transaction reference number and merchant digital wallet information which is stored in the merchant billing machine is also retrieved and relayed with the transaction information detailed above to a data exchange module associated with the merchant billing machine. (See Gurunathan paragraph 55) 
The data exchange module then adds a unique identifier in the form of a timestamp to the data before transmitting the data to the digital wallet server via GPRS and the digital wallet server transmits the data to the customer mobile device. (See Gurunathan paragraph 56)
The customer then opens a transaction application and the transaction cost is extracted from the data provided and displayed on the customer mobile device for payment approval. The customer then authorizes the transaction and the customer mobile device transmits a message to the digital wallet server to proceed with the transaction and provides details of the customer payment vehicle. (See Gurunathan paragraph 57) In this case, the payment is to be made from a customer digital wallet and the details of which are stored in a customer database accessible by the transaction application. (See Gurunathan paragraph 57) The digital wallet server then proceeds with transferring the transaction cost from the customer payment vehicle (i.e., customer digital wallet) to the merchant digital wallet and the merchant billing machine receives a notification from the digital wallet server that the transaction cost has been successfully transferred. (See Gurunathan paragraph 58) The notification may be by any suitable means, for example, by SMS to a mobile number associated with the merchant billing machine, by email or by another form of electronic notification. (See Gurunathan paragraph 58) The merchant confirms to the customer that payment has been accepted and the customer may take his/her purchased products and the merchant billing machine stores details of the transaction/bill in a local database. (See Gurunathan paragraph 58)

Regarding Claim 2, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Gurunathan discloses the following:
wherein the customer-facing merchant identification is different from the P2P payment identification of the merchant.  (See Gurunathan paragraphs 48-54)

Regarding Claim 4, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Gurunathan discloses the following:
wherein the processor is further configured to receive an amount to be paid from the customer to the merchant associated with the commercial transaction, and wherein the payment request indicates the amount to be paid from the customer to the merchant associated with the commercial transaction. (See Gurunathan paragraphs 53-58)

Regarding Claim 5, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Gurunathan discloses the following:
wherein the P2P payment identification of the customer is received from a merchant server associated with the merchant and coupled to the system. (See Gurunathan Fig. 2, paragraphs 10, 12, 19-21, 55 – merchant billing machine at a merchant location)

Regarding Claim 6, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Gurunathan discloses the following:
wherein the instruction to fulfill the payment comprises an instruction to transfer funds from a monetary account of the customer to a monetary account of the merchant. (See Gurunathan paragraphs 57-58)

Regarding Claim 7, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Gurunathan discloses the following:
wherein the system is located on a third-party system in communication with the P2P payment system, a merchant server associated with the merchant, and a customer device associated with the customer. (See Gurunathan paragraphs 53-58 and Figure 2)

Regarding Claims 8 and 17, these substantially similar claims recite the limitations of Claims 1 and 11 and as to those limitations are rejected for the same basis and reasons as disclosed above. Further, Gurunathan discloses the following:
wherein the P2P payment identification of the customer includes an email address or a telephone number of the customer. (See Gurunathan paragraph 10, 62, Claim 14 – number for a customer mobile device)

Regarding Claim 14, this claim recites the limitations of Claim 11 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Gurunathan discloses the following:
wherein the P2P payment identification of the customer is received in response to a request made by a merchant server during a shopping flow by the customer. (See Gurunathan paragraph 55, 62-63)

Regarding Claim 20, this claim recites the limitations of Claim 19 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Gurunathan discloses the following:
wherein the P2P payment identification of the customer includes an email address or a telephone number of the customer, and wherein the customer-facing merchant identification includes a name of the merchant or a logo of the merchant to identify the merchant to the customer. (See Gurunathan paragraphs 10, 62-63 and Claim 14)

9.	Claims 3, 9-10, 12-13, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gurunathan et al. (US PG Pub. 2017/0286949) (“Gurunathan”) as applied to Claims 1, 11 and 19 above, and further in view of Grassadonia et al. (US PG Pub. 2018/0330346) (“Grassadonia”)

Regarding Claims 3 and 13, these substantially similar claims recite the limitations of Claims 1 and 11 and as to those limitations are rejected for the same basis and reasons as disclosed above.  Further, Gurunathan in view of Grassadonia discloses the following:
wherein the processor is further configured to:
track a status of the payment request; and (See Gurunathan paragraphs 57-60)
determine, based on the status of the payment request, a status of the commercial transaction between the merchant and the customer. (See Gurunathan paragraphs 57-60)
In addition to the recitations above as if fully recited herein, Gurunathan discloses a method for requesting a refund for returned purchases as part of the invention.  (See Gurunathan paragraph 60) When a customer decides to return an item to the merchant, the customer opens the transaction application on the customer mobile device and selects item(s) to be returned and the customer device then sends a refund request over the communication network to the merchant billing machine data exchange module, requesting a refund for the items selected. (See Gurunathan paragraph 60) The refund request will include details of the customer payment vehicle for receipt of returned funds (i.e., identification of the customer digital wallet) as well as details of the original transaction (e.g., transaction reference number) and details of the items to be returned. (See Gurunathan paragraph 60) The data exchange module generates a code for the refund transaction and transfers the code along with the refund request data to the merchant billing machine. (See Gurunathan paragraph 60) The merchant may then authorize the refund and the merchant billing machine instructs the appropriate funds to be returned to the customer digital wallet. (See Gurunathan paragraph 60) This step comprises the merchant billing machine transmitting a request to the digital wallet server to refund the appropriate amount from the merchant digital wallet to the customer digital wallet.  (See Gurunathan paragraph 60) The customer mobile device receives a notification from the digital wallet server that the funds have successfully been transferred to the customer digital wallet (or other payment vehicle) The merchant billing machine updates the electronic receipt for the transaction with details of the refund and stores the data in a database in the next step. (See Gurunathan paragraph 60) In the following step, the merchant billing machine transfers the updated receipt to the customer mobile device. (See Gurunathan paragraph 60)
Thus, as the method goes through the steps, the status of the payment request (in this case the refund) is tracked, and implies that the status of the transaction between the merchant and the customer is determined, Gurunathan does not disclose the status of the transaction per se.  
Grassadonia discloses methods and systems that may process one or more payment transactions between a merchant and a customer by establishing a short-range communication channel between a first computing device associated with a first user and a second computing device associated with a second user.  (See Grassadonia Abstract) The disclosed technology is for transfer of funds (e.g., money) between a sender (e.g., a customer) and a recipient (e.g., a merchant) by transfer and user of a “payment proxy,” particularly in cases where the customer device (such as a mobile phone or a portable computer) or the merchant device (e.g., a POS terminal or a payment beacon) is offline (“the offline payment technology”) with respect to a payment processing system that processes the transfer of funds. (See Grassadonia paragraph 18) Online refers to Internet based communications, whereas the term “offline” refers to non-internet, short-range communication distance (less than 100 meters) based communications, e.g., BLE or Bluetooth communications. (See Grassadonia paragraph 18) Grassadonia discloses various embodiments, in one, a first device that comes online first then completes the transaction using the exchanged payment proxy on behalf of the offline device, in another, both devices submit payment requests on behalf of the other to the payment processing system as and when the devices transition into the online mode and the payment processing system then processes the transaction based on, for example, chronological order of the payment requests. (See Grassadonia paragraph 18) In cases where the requests are received at the same time, the payment processing system can resolve contention based on stored knowledge base or rules. (See Grassadonia paragraph 18)
Grassadonia uses the term “payment proxy” to refer to a payment identifier, e.g., name, driver’s license number, email address, phone number, or in general any identifier associated with or representative of the financial or bank account of the merchant/customer or sender/recipient. (See Grassadonia paragraph 19) When used, the payment proxy is capable of initiating payment transactions without the customer having to submit a credit card, debit card, actual bank account information or the like. (See Grassadonia paragraph 19) In an implementation, the users can create and register a payment proxy of their interest in the payment processing system and associated financial account information to the payment proxy at the time of registration. (See Grassadonia paragraph 19)  
Briefly described, a customer using a customer device identifies another proximate device associated with the merchant or recipient (i.e., merchant device which can be a card reader, POS, etc.) as a counterparty where the customer and/or merchant device establish a communication channel using Bluetooth, BLE, Wi-Fi, RFID, QR codes, NFC, etc., thus an Internet connection is not necessary to establish a short-range communication field or channel. (See Grassadonia paragraph 20) Since either the customer or merchant device can transmit and/or receive payment proxies, one can be an initiator and the other can be the respondent. (See Grassadonia paragraphs 22-23)
Grassadonia also discloses that a “payment transaction” or “transaction” may include a financial transaction for the acquisition of goods and/or services that is conducted between a customer and a merchant, for example when paying for a transaction, the customer can provide the amount that is due to the merchant using a payment proxy. (See Grassadonia paragraph 36)
	The payment service may also send an order confirmation number and in some cases, the primary device sends a notification and/or customer number to the secondary device as soon as the request is submitted to the payment service, thereby discouraging the secondary device to submit duplicate requests when the secondary device establishes network connectivity with the payment service. (See Grassadonia paragraph 61 – tracking status of the payment request)
	In an embodiment, Grassadonia discloses that the primary device, responsive to establishing connectivity with the payment service, sends to the payment service, the stored and optionally encrypted payment request. (See Grassadonia paragraph 84) The payment service will determine whether it has previously authorized the payment transaction, e.g., based on a request from the POS terminal. (See Grassadonia paragraph 85) If “Yes”, the payment service can either reject the request from the customer device or process the request by transferring “null” funds into the customer account. (See Grassadonia paragraph 85) Accordingly, the payment service sends a notification indicating the status of the transaction to the customer device and the POS terminal. (See Grassadonia paragraph 85 – status of the transaction) However, if the determination yields a “No”, the payment service receives the encrypted payment request and parses it to extract the payment proxy and money transfer amount and then the payment service then requests card networks, issuers, and acquirers for approval for the transactions and updates the merchant profile with the transaction data, and may add new trusted customers, and the respective customer information, for subsequently approved transactions and/or customer information for subsequently declined transactions. (See Grassadonia paragraph 86 – determine, based on payment request status, a status of the commercial transaction between the merchant and customer) The payment service sends a notification of transaction status indicating success or failure of the transaction to the primary device which then sends a notification of the POS terminal via short-range or long-range communication channel. (See Grassadonia paragraph 87 – determining based on the status of the payment request, a status of the commercial transaction between the merchant and the customer)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and methods for performing a transaction between customers and merchants using P2P payments as disclosed by Gurunathan with the methods and systems that may process one or more payment transactions between a merchant and a customer using payment proxies as taught by Grassadonia in order to further facilitate payment proxy payments via combinations of online and offline communications.

Regarding Claims 9 and 12, these substantially similar claims recite the limitations of Claims 1 and 11 and as to those limitations are rejected for the same basis and reasons as disclosed above. Further, Gurunathan in view of Grassadonia discloses the following:
wherein the P2P payment identification of the customer is associated with a bank account of the customer, the P2P payment identification of the merchant is associated with a bank account of the merchant, and the P2P payment system communicates with an Automated Clearing House (ACH) payment system to transfer funds from the bank account of the customer to the bank account of the merchant. (See Gurunathan paragraphs 47-48, 54-55)
While Gurunathan discloses the customer and merchant identifications are associated with their respective bank accounts and transferring the transaction cost from the customer to the merchant payment vehicles, Gurunathan does not squarely disclose that this is done by communicating with an ACH system.
	In addition to the disclosures above as if recited in full herein, Grassadonia also discloses when the financial account information is identified for both the sender user and the recipient user, the PPS sends a request to transfer money, e.g., via the issuer network or the acquirer network. (See Grassadonia paragraph 69) In particular, to transfer money between the sender user and the recipient user (identified based on the payment proxy), the PPS can operate as a gateway or middleman. (See Grassadonia paragraph 69) In an embodiment in which the PPS operates as a middleman, the PPS can receive a payment amount by processing a card, e.g., a credit card or a debit card, of the user sender and hold the payment amount.  (See Grassadonia paragraph 71) The PPS can push the payment amount, e.g., over debit rails, to a debit account of the recipient user. (See Grassadonia paragraph 71) 
 Instead of holding the payment amount, the PPS can also forward the payment once the recipient user links the account with the PPS or alternatively, the PPS can generate a transaction ACH that debits an amount from the sender bank account and can credit the amount into a recipient bank account, e.g., using ACH, or onto a debit account, e.g., over debit rails, of the recipient user. (See Grassadonia paragraph 71)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and methods for performing a transaction between customers and merchants using P2P payments as disclosed by Gurunathan with the methods and systems that may process one or more payment transactions between a merchant and a customer using payment proxies as taught by Grassadonia in order to further facilitate payment proxy payments via combinations of online and offline communications.
Regarding Claim 10, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Gurunathan in view of Grassadonia discloses the following:
wherein the received response is a first response, and the processor is further configured to:
receive, from the customer, a second response to the payment request, wherein the second response indicates a cancellation of the payment request; and
send, to a merchant server associated with the merchant, an instruction to stop fulfilling the commercial transaction between the merchant and the customer.
In addition to the rejections above as if recited herein in full, while Gurunathan discloses a response, a second response to the payment request that cancels the payment request and sending the second response to a merchant server associated with the merchant with an instruction to stop fulfilling the commercial transaction between the merchant and the customer is not further taught.
	Grassadonia further discloses an overview of a money transfer process between a sender and a recipient by use of a payment proxy within an application context in some embodiments. (See Grassadonia paragraph 110 and Fig. 5) The process involves communication between a computer system of an application (e.g., a messaging portal) and the PPS. (See Grassadonia paragraph 110) The messaging portal can be, or include the Web server or application server that is employed by a content provider. (See Grassadonia paragraph 110) In some embodiments, the messaging portal may also refer to an application or webpage of an e-commerce or retail organization that offers products and/or services. (See Grassadonia paragraph 110)
	In operation, the messaging portal works in coordination with an API associated with the PPS to monitor content made or created by the users of the messaging portal and once an indication to transfer money from a particular user (e.g., sender) to a particular recipient (e.g., recipient) is detected, a notification message is sent by the messaging portal (See Grassadonia paragraphs 115, 117)  The PPS, upon notification, also identifies the recipient identifier and financial account associated with the recipient as well as the sender and the sender’s financial account to process the money transfer. (See Grassadonia paragraphs 119-122) Once both the sender and recipient financial accounts are identified, the PPS proceeds to initiate a transfer of money and in some embodiments, initiating the money transfer includes sending a confirmation message to a user that includes a confirmation link to confirm the intent to transfer money to the recipient. (See Grassadonia paragraphs 123-125)  
In some embodiments, the PPS sends a confirmation message to a user simply to obtain a confirmation, even if the financial account has already been identified. (See Grassadonia paragraph 127) In such embodiments, the confirmation message operates as a safety measure to ensure that it is the user that wishes to participate in the money transfer which can be beneficial, for example, for the sender who may have inadvertently triggered the money transfer, may have entered the incorrect payment proxy, and/or may have changed his/her mind and wishes to cancel the money transfer. (See Grassadonia paragraph 127 and Figure 5 – cancel by engaging with the confirmation message which sends a response to the recipient)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and methods for performing a transaction between customers and merchants using P2P payments as disclosed by Gurunathan with the methods and systems that may process one or more payment transactions between a merchant and a customer using payment proxies as taught by Grassadonia in order to further facilitate payment proxy payments via combinations of online and offline communications.

Regarding Claim 15, this claim recites the limitations of Claim 14 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Gurunathan in view of Grassadonia           discloses the following:
wherein the P2P payment identification of the customer is submitted at a checkout time of an online shopping activity by the customer. (See Gurunathan paragraphs 5-7, 62-63)
In addition to the rejections above as if recited herein in full, while Gurunathan discloses that a customer, after completing their shopping at a merchant as they queue for payment, provides input for recognition to the merchant billing machine and that the merchant validates the input received from the customer against the customer database and extracts customer details including the customer mobile number, are extracted from the customer database if there is a match and the customer is recognized from his/her input and discloses that an online interface may be used, Gurunathan does not fully disclose that the checkout is during online shopping activity. (See Gurunathan paragraphs 62-63, 5-7)
In some embodiments, Grassadonia discloses that the customer or merchant may access an instance of an e-commerce or POS application on the primary device to enter the received payment proxy and one or more characteristics associated with the transaction (i.e., the transaction information), such as the cost of the transaction, a time of day at which the transaction occurred, a day of the week at which the transaction occurred, a location at which the transaction took place, and an item that the customer obtained, onto the primary device. (See Grassadonia paragraph 62) The primary device sends the transaction information (along with a payment request) to a payment service over a network. (See Grassadonia paragraph 62)
Fig. 5 discloses an overview of a money transfer process between a sender and a recipient by use of a payment proxy within an application context. (See Grassadonia paragraph 110 – P2P payment identification of the customer) The process involves communication between a computer system of an application (e.g., messaging portal) and the PPS. (See Grassadonia paragraph 110) The messaging portal can be, or include, the Web server or application server, that is employed by a content provider. (See Grassadonia paragraphs 110-114) The content provider can include social networking, blogging, text messaging, micro-blogging services and in some embodiments, the messaging portal may also refer to an application or webpage of an e-commerce or retail organization that offers products and/or services. (See Grassadonia paragraphs 110-114 – online shopping activity by the customer) Such website can provide an online form “form” to complete before or after the products or services are added to a virtual cart where the online form may include fields to receive user interaction and engagement. (See Grassadonia paragraphs 110-114 – form completed before or after product or services are added to a virtual card [submitted at a checkout time of online shopping activity]) Some of these fields may be configured to receive payment information, such as payment proxy, in lieu of payment cards, such as credit cards, debit cards, prepaid cards, gift cards, virtual wallets, etc. (See Grassadonia paragraphs 110-114 – payment proxy is included in fields of the form [at the time of checkout of online shopping activity)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and methods for performing a transaction between customers and merchants using P2P payments as disclosed by Gurunathan with the methods and systems that may process one or more payment transactions between a merchant and a customer using payment proxies as taught by Grassadonia in order to further facilitate payment proxy payments via combinations of online and offline communications.

Regarding Claim 16, this claim recites the limitations of Claim 11 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Gurunathan in view of Grassadonia discloses the following:
wherein the P2P payment identification of the customer is received from a QR code. (See Gurunathan paragraph 8)
While Gurunathan discloses a P2P payment identification of a customer being received via a QR code in the background, it is also disclosed by Grassadonia.
Briefly described, a customer using a customer device identifies another proximate device associated with the merchant or recipient (i.e., merchant device which can be a card reader, POS, etc.) as a counterparty where the customer and/or merchant device establish a communication channel using Bluetooth, BLE, Wi-Fi, RFID, QR codes, NFC, etc., thus an Internet connection is not necessary to establish a short-range communication field or channel. (See Grassadonia paragraph 20) Since either the customer or merchant device can transmit and/or receive payment proxies, one can be an initiator and the other can be the respondent. (See Grassadonia paragraphs 22-23)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and methods for performing a transaction between customers and merchants using P2P payments as disclosed by Gurunathan with the methods and systems that may process one or more payment transactions between a merchant and a customer using payment proxies as taught by Grassadonia in order to further facilitate payment proxy payments via combinations of online and offline communications.

Regarding Claim 18, this claim recites the limitations of Claim 11 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Gurunathan in view of Grassadonia discloses the following:
wherein the customer-facing merchant identification includes a name of the merchant or a logo of the merchant to identify the merchant to the customer.
While Gurunathan implies that the name of the merchant is disclosed by the merchant billing machine is actively transmitting the information to the customer’s mobile device using, for instance, NFC communications, it does not squarely disclose that the customer-facing merchant identification includes a name of the merchant to identify the merchant to the customer.
In addition to the rejections above as if fully recited herein, Grassadonia also discloses that the user interface of the customer device presents the user with options of available companion or neighboring devices in a geographical area around the customer device, including the POS terminal. (See Grassadonia paragraph 162) The customer selects the name of the POS terminal as displayed on the interface, which initiates the process of pairing of the two devices. (See Grassadonia paragraph 162 – merchant name associated with POS terminal) The user interface of the customer device presents the user with an option to confirm whether the name displayed on the user interface matches the name for the POS terminal. (See Grassadonia paragraph 163 – name of the POS terminal [merchant] matches to identify the merchant to the customer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and methods for performing a transaction between customers and merchants using P2P payments as disclosed by Gurunathan with the methods and systems that may process one or more payment transactions between a merchant and a customer using payment proxies as taught by Grassadonia in order to further facilitate payment proxy payments via combinations of online and offline communications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        May 31, 2022